                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 RON GLASGOW,                                  )
                                               )
        Plaintiff,                             )
 v.                                            )               No. 4:20-cv-20-PLR-SKL
                                               )
 BILL LEE, et al.,                             )
                                               )
        Defendants.                            )

                                           ORDER

        Pro se Plaintiff Ron Glasgow has filed multiple documents that, when generously

 construed, appear to attempt to initiate a civil action alleging denial of federal rights. Plaintiff

 alleges that his (unnamed) 98-year-old mother is in hospice care because she suffers from terminal

 health conditions.

        Plaintiff’s mother resides at Morning Pointe Assisted Living in Tullahoma, Tennessee.

 Plaintiff alleges that Morning Pointe Assisted Living is denying him the opportunity to provide

 his mother “end of life care” consistent with guidelines for “end of life” care issued by the United

 States Center for Disease Control and the Tennessee Department of Health, during a pandemic.

 Plaintiff further alleges that Morning Pointe Assisted Living is relying upon its unique

 interpretation of those “end of life” guidelines, during a pandemic, as well as the Executive Order

 issued by the Governor of Tennessee on April 28, 2020, which addresses the public safety risk

 caused by the ongoing pandemic. Although Plaintiff originally sued only Governor Bill Lee, in

 his official capacity, Plaintiff is in the process of adding Morning Pointe Assisted Living as a

 defendant in this action.

        When initiating the case, Plaintiff filed a motion to seal the case for medical privacy reasons

 [Doc. 3]. The Clerk’s Office sealed the case pending a ruling by the Middle District of Tennessee,




Case 4:20-cv-00020-TRM-SKL Document 25 Filed 05/29/20 Page 1 of 2 PageID #: 42
 the Court where Plaintiff originally filed this action. Before the case was transferred to this Court,

 Plaintiff filed a motion to unseal the case representing doing so would not violate any privacy

 rights. Both motions remain pending.

        For good cause shown, Plaintiff’s motion to unseal [Doc. 12] is GRANTED and Plaintiff’s

 motion to seal is DENIED as MOOT. The Clerk’s Office SHALL unseal this case.

        The Clerk’s Office is DIRECTED to mail a copy of this order to Lang Wiseman and Aaron

 Webb as identified by Plaintiff as representing Defendants in this matter [Doc. 19 at Page ID ## 9

 & 10]. The Clerk’s Office is DIRECTED to also email a copy of this Order to Assistant State

 Attorney General Shannon Hoffer at Shannon.hoffer@ag.tn.gov and Assistant State Attorney

 General Sue Sheldon at sue.sheldon@ag.tn.gov.

        SO ORDERED.

        ENTER:

                                                s/fâátÇ ^A _xx
                                                SUSAN K. LEE
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2

Case 4:20-cv-00020-TRM-SKL Document 25 Filed 05/29/20 Page 2 of 2 PageID #: 43
